DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.

Status
Claims 26, 37-38, 41-42, 46-54 and 57-60 are pending. Claims 37, 47, 51 and 54 are withdrawn as being drawn to nonelected species. Therefore, Claims 26, 38, 41-42, 46, 48-50, 52-53 and 57-60 are under examination.
Applicant elected Group III in the reply filed on 11/4/2019 without traverse.

Priority
This application claims priority to U.S. Serial No. 62/545,364 filed August 14, 2017, U.S. Serial No. 62/614,198 filed January 5, 2018, and U.S. Serial No. 62/697,690 filed July 13, 2018,. 

Information Disclosure Statement
The Information Disclosure Statement(s) filed 9/26/2022  has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 103
Rejection maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection maintained - Claims 26, 38, 41-42, 46, 48-50, 52, 53, 56 and 58-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (WO 2014/172341 – cited by Applicant in IDS) in view of Kaiser (US 2013/0090356 A1 – cited by Applicant in IDS).

Claimed invention
Claim 26 is directed to a method for treating neuronal injury (e.g., traumatic brain injury TBI)) comprising administering a composition consisting essentially of L-leucine, L-isoleucine, L-valine, NAC and ALCAR and a carrier, optionally further containing a creatine.

Claim interpretation
It is noted that the claims have been amended to include the transitional language requiring the composition to “consist essentially of” L-leucine, L-isoleucine, L-valine, NAC and ALCAR. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). In this cause the basic and novel characteristics concerns treating TBI. Given that references also lead to treatment of TBI using therapeutic agents, then the combination of of the compositions would not materially affect the instant method of treating TBI. Therefore, if the prior art teaches the claimed combination of agents for the claimed purpose, then the claims are met even though the language contains “consisting essentially of”.

Prior art
Cohen teaches treatment of traumatic brain injury (TBI) comprising administering a composition comprising valine, leucine, and isoleucine. See Claim 1; p. 25:33-34 and p. 38:31. 

Cohen does not expressly teach N-acetylcysteine (NAC), acetyl-L-carnitine (ALCAR) or the specific concentrations claimed for the NAC entity. 

However, using acetyl-L-carnitine and N-acetyl cysteine for treating TBI is already known in the art. For example, Kaiser teaches treatment of TBI comprising administering a composition comprising 60 to 250 mg acetyl L-carnitine and 60 to 250 mg N-acetyl cysteine. See Claim 1, 23.

One would have combined the references because they are concerned with treating TBI by administering pharmaceutical compositions. One of ordinary skill in the art would have found it prima facie obvious to combine the Kaiser composition containing acetyl L-carnitine and  N-acetyl cysteine  with the Cohen composition containing valine, leucine and isoleucine in order to provide a third composition to treat TBI. The artisan would have sought to impart the TBI treating effects of the Kaiser composition to the TBI treating composition of Cohen with expectation that the composition would provide treatment of TBI. It is noted that tyrosine is not required to be present.

Regarding the amounts of the ingredients in Claims 41-42 and 58-60 Cohen teaches varying amounts of the BCAAs. See 8. Normally, it is to be expected that a change in concentration would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In a particular embodiment in the Cohen reference, the composition comprises independently from about 1-50 mg/ml, about 5-25 mg/ml, 10-20 mg/ml, 13-20 mg/ml, or about 16g/ml of each of the three BCAA. In a particular embodiment, at least about 40g, at least about 50g, at least about 60g, at least about 70g, or more of BCAAs are administered to the subject per day. In a particular embodiment, about 40g to about 100 of BCAAs are administered daily, particularly about 60g to about 100, about 60g to about 75g, or about 60g. Taking the subject's weight into account, at least about 40g/70kg, at least about 50g/70kg, at least about 60g/70kg, at least about 70g/70kg, or more of BCAAs are administered to the subject per day. In a particular embodiment, about 40g/70kg to about 100g/70kg of BCAAs are administered daily, particularly about 60g/70kg to about 100g/70kg, about 60g/70kg to about 75g/70kg, or about 60g/70kg. The BCAAs may be administered in more than one dosage to reach the daily goal (e.g., administered twice, three times, four times or more daily). Clearly the amount of BCAAs in the composition and BCAA dosage provided may be chosen from a variety of options disclosed. The amount in the composition would depend on the total dosage provided to the individual and the number of times per day the individual is dosed, e.g., 2x, 3x, 4x, 5x, or more. Furthermore, Kaiser teaches NAC and ALCAR may be provided at 100mg – 2g. Therefore, one of ordinary skill in the art would have sought to adjust the amount of each ingredient to obtain the optimal effect in treating TBI. 

Regarding Claim 38, the Cohen composition as modified by the teachings of Cohen comprises amino acids with less than 19 amino acid entities and do not possess a peptide with more than 20 amino acid residues.

Regarding Claim  46, the modified composition of Cohen as per the teachings of Kaiser would yield a composition comprising L-valine, L-leucine and L-isoleucine, NAC and ALCAR.

Regarding Claims 48 and 49, the compositions in Cohen are provided as a dietary composition and comprise a pharmaceutically acceptable carrier. See p. 2:10; see Example 1.

Regarding Claim 50, wherein the method improves a symptom including cognitive impairment. The treatment improves symptoms. See Cohen, p. 14:28-31; see also p. 15:14.

Regarding Claims 52 and 53, treatment of mild TBI is disclosed. See p. 23:12; see also Claim 1.

Response to arguments 
Applicant argues that there is no reason to incorporate only ALCAR and NAC from the Kaiser reference into the composition of Cohen because Kaiser teaches that the purpose of ALCAR and NAC is described as being complementary to the effects of CNS stimulant. Applicant argues that Kaiser does not teach that either ALCAR or NAC individually can be used separate from the CNS stimulant to treat TBI. This is not persuasive because the claims do not preclude the presence of the CNS stimulant because the transitional language only limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. Given that Kaiser teaches that the CNS stimulant is used in conjunction with ALCAR and NAC for treating TBI, the presence of the stimulant does not materially affect the basic and novel characteristics of the claimed invention for treating TBI. 

Rejection maintained - Claims 26, 38, 41-42, 46, 48-50, 52, 53, and 56-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (WO 2014/172341 – cited by Applicant in IDS) in view of Kaiser (US 2013/0090356 A1 – cited by Applicant in IDS), Ellis et al. ("Restoration of cerebrovascular responsiveness to hyperventilation by the oxygen radical scavenger n-acetylcysteine following experimental traumatic brain injury." J Neurosurg 1991; 75:774-779; https://doi.org/10.3171/jns.1991.75.5.0774) and Scafidi et al. ("Neuroprotection by Acetyl-l-Carnitine after Traumatic Injury to the Immature Rat Brain."Dev Neurosci. 2011 Feb; 32(5-6): 480–487. Published online Jan 12, 2011. doi: 10.1159/000323178.PMCID: PMC3073762. PMID: 21228558).

Claimed invention
Claim 57 depends from Claim 26 wherein the claim is narrowed requiring that the composition consisting of L-leucine, L-isoleucine, L-valine, NAC and ALCAR and a carrier, optionally further containing a creatine.

Prior art
While Cohen and Kaiser suggests the treatment of TBI with a composition consisting essentially of L-leucine, L-isoleucine, L-valine, NAC and ALCAR and a carrier, their combination does not expressly teach a composition consisting of L-leucine, L-isoleucine, L-valine, NAC and ALCAR and a carrier because the Kaiser reference uses ALCAR and NAC to supplement the effects of the CNS stimulant, which is precluded from instant Claim 57. However, one would have understood that each one of ALCAR and NAC individually have their own beneficial effects against TBI. For example, Ellis and Scafidi each teaches that beneficial effects can be obtain in TBI patients by administering either NAC or ALCAR, respectively. See Ellis, abstract; and also see Scafidi, abstract. 

One of ordinary skill in the art would have found it prima facie obvious to combine the acetyl L-carnitine and  N-acetyl cysteine from the Kaiser composition with the Cohen composition containing valine, leucine and isoleucine in order to provide a third composition to treat TBI. The artisan would have sought to impart the TBI treating effects of L-carnitine and  N-acetyl cysteine to the TBI treating composition of Cohen with expectation that the composition would provide treatment of TBI given that L-carnitine and  N-acetyl cysteine, separately, provide beneficial effects to those with TBI and it is known they can be added with other TBI treating agents for effective TBI therapy.

Response to arguments
Regarding Applicant’s arguments that CNS stimulants would be required as described by Kaiser, given that ALCAR and  NAC, separately, provide beneficial effects to those with TBI and given that they can be added with other TBI treating agents for effective TBI therapy. One would have reasonably understood that the CNS stimulant is not required for effective therapy and that ALCAR and NAC can be added with other agents effective for treating TBI.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/            Examiner, Art Unit 1629  

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629